Citation Nr: 0417977	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of stress 
fractures of the left foot, with traumatic arthritis and 
Achilles tendonitis, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased rating for residuals of stress 
fractures of the right foot, with traumatic arthritis and 
Achilles tendonitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Montgomery, 
Alabama, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2002, the Board denied the claims for increased 
rating for the bilateral foot disorders. The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, while 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of the Secretary and the appellant 
filed a Joint Motion for Remand and to Stay Proceedings. The 
motion was to vacate the July 2002 decision by the Board, and 
to remand the case for readjudication pursuant to the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Joint Motion was granted by a 
January 2003 Court Order.

In July 2003, the Board remanded the case to the RO for 
further development, to include adjudication of the issue of 
secondary service connection for peripheral neuropathy of the 
right and left foot.  While in remand status, service 
connection was granted for these disorders, which were each 
rated by the RO as 10 percent disabling.  The case has since 
been returned to the board and is now ready for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in May 2003 at 
which time the case was returned to the RO for VA 
examinations.  As part of the orthopedic examination the 
examiner was requested to include range of motion studies.  
The examination was conducted in June 2003.  However, a 
review of the examination report reflects that the requested 
range of motion studies were not included.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:  

A VA examination should be conducted by 
an orthopedist for the purpose of 
ascertaining the severity of his service- 
residuals of stress fractures of the 
right foot, with traumatic arthritis and 
Achilles tendonitis.  All necessary tests 
and studies should be conducted. The 
examiner must be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.

The examination should include 
evaluations for limitation of motion of 
the feet and ankles.  The examiner should 
be requested to note the normal ranges of 
motion of the involved joints.  
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




